Stephen M. Sansom (#10678)
Brandon T. Christensen (#16420)
HOLLAND & HART LLP
222 South Main Street, Suite 2200
Salt Lake City, UT 84101
Tel: (801) 799-5897
smsansom@hollandhart.com
btchristensen@hollandhart.com
Anthony R. Zeuli (Admitted Pro Hac Vice)
tzeuli@merchantgould.com
Thomas Johnson (Admitted Pro Hac Vice)
tjohnson@merchantgould.com
MERCHANT GOULD P.C.
2200 Fifth Street Towers
150 South Fifth Street
Minneapolis, MN 55402-4247
Tel: (612) 332-5300
Fax: (612) 332-9081
Attorneys for Plaintiffs


       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                 SOUTHERN REGION OF THE CENTRAL DIVISION


  CRYSTAL LAGOONS U.S. CORP. AND            PLAINTIFFS’ NOTICE OF
  CRYSTAL LAGOONS TECHNOLOGIES             VOLUNTARY DISMISSAL OF
  INC.,                                     AJ CONSTRUCTION, INC.

                  Plaintiffs,
                                            Case No. 2:20-cv-00851-BSJ
          vs.
                                              Judge Bruce S. Jenkins
  DESERT COLOR MANAGER LLC,
  DESERT COLOR ST. GEORGE LLC, AJ
  CONSTRUCTION, INC., COLE WEST
  HOME LLC, HOLMES HOMES, INC.,
  SULLIVAN HOMES LLC, and PACIFIC
  AQUASCAPE INTERNATIONAL, INC.,            JURY TRIAL DEMANDED

                  Defendants.
         Pursuant to F.R.C.P. 41(a)(1)(A)(i), Plaintiffs through their undersigned attorneys,

voluntarily dismiss without prejudice AJ Construction, Inc. Defendant has not served an answer

or motion for summary judgment. Each party shall bear its own costs and fees


Date: April 6, 2021                  By: /s/ Stephen M. Sansom
                                            Stephen M. Sansom
                                            Brandon T. Christensen
                                            HOLLAND & HART LLP
                                            222 South Main Street, Suite 2200
                                            Salt Lake City, UT 84101
                                            Tel: (801) 799-5897

                                            Anthony R. Zeuli (Admitted Pro Hac Vice)
                                            Thomas Johnson (Admitted Pro Hac Vice)
                                            MERCHANT GOULD P.C.
                                            2200 Fifth Street Towers
                                            150 South Fifth Street
                                            Minneapolis, MN 55402-4247
                                            Tel: (612) 332-5300
                                            Fax: (612) 332-9081

                                            Counsel for Plaintiffs
                                            Crystal Lagoons US Corp and Crystal Lagoons
                                            Technologies, Inc.
16525218_v1




                                               2
